Case: 18-41036      Document: 00515330254         Page: 1    Date Filed: 03/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 18-41036
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          March 3, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

BEATRIZ ADRIANO-SANMARTIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:18-CR-8-3


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Beatriz Adriano-Sanmartin was convicted by a jury of conspiring to
possess with the intent to deliver five kilograms or more of cocaine and of
attempting to possess with the intent to distribute five kilograms or more of
cocaine.    She was sentenced to concurrent 168-month prison terms and
concurrent five-year terms of supervised release.              She timely appeals her
conviction, asserting that the district court erred in allowing the Government


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41036    Document: 00515330254     Page: 2   Date Filed: 03/03/2020


                                 No. 18-41036

to introduce, under Federal Rule of Evidence 404(b), testimony from
coconspirator Urbisio Munguia that he and Adriano-Sanmartin were involved
together in a 2010 marijuana-trafficking conspiracy.
      We review the district court’s evidentiary ruling under a heightened
abuse of discretion standard. United States v. Kinchen, 729 F.3d 466, 470 (5th
Cir. 2013). To be admissible, extrinsic evidence (1) must be “relevant to an
issue other than the defendant’s character” and (2) “must possess probative
value that is not substantially outweighed by its undue prejudice and must
meet the other requirements of [Federal Rule of Evidence Rule] 403.” United
States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc). The first prong
of the Beechum test is met here because, by entering a plea of not guilty on the
conspiracy charge, Adriano-Sanmartino necessarily “raise[d] the issue of
intent sufficiently to justify the admissibility of extrinsic offense evidence.”
United States v. Cockrell, 587 F.3d 674, 679 (5th Cir. 2009) (internal quotation
marks and citation omitted).
      Having considered the relevant factors, Kinchen, 729 F.3d at 473, as well
as the overall prejudicial effect of the extrinsic evidence, United States v.
Juarez, 866 F.3d 622, 627 (5th Cir. 2017), we conclude that the potential
prejudice of the evidence did not substantially outweigh its probative value.
The evidence was probative of knowledge, and the risk of prejudice was
sufficiently mitigated by the district court’s limiting instructions and its
instruction on the elements. See United States v. Garcia, 567 F.3d 721, 728-29
(5th Cir. 2009).
      AFFIRMED.




                                       2